                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   RODNEY GREEN, SR.,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                        No. C 18-04888 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   MERCY HOUSING, INC., a Nebraska                                  ORDER GRANTING
                                                                         14   corporation; MERCY HOUSING                                       IN PART AND DENYING
                                                                              MANAGEMENT GROUP, INC., a Nebraska                               IN PART MOTION FOR
                                                                         15   corporation d/b/a East Leland Court; MERCY                       LEAVE TO AMEND
                                                                              HOUSING CALIFORNIA XXXVIII, a                                    AND VACATING HEARING
                                                                         16   California limited partnership; and DOES 1-
                                                                              10, inclusive,
                                                                         17                  Defendants.
                                                                         18                                                   /

                                                                         19                                          INTRODUCTION
                                                                         20          In this disability-discrimination action, plaintiff moves for leave to amend his complaint.
                                                                         21   For the reasons below, the motion is GRANTED IN PART AND DENIED IN PART. The March 21
                                                                         22   hearing is VACATED.
                                                                         23                                            STATEMENT
                                                                         24          The allegations in this action are set forth in a prior order (Dkt. No. 27). In brief,
                                                                         25   plaintiff Rodney Green, Sr., an African American man, rented an apartment owned and operated
                                                                         26   by defendants Mercy Housing, Inc., Mercy Housing Management Group, Inc., and Mercy
                                                                         27   Housing California XXXVIII. Due to diabetes and arthritis, plaintiff depended on a walking
                                                                         28   cane for mobility and also needed an in-home care giver. Following various incidents involving
                                                                              plaintiff’s son and requests for an accessible parking space, defendants served plaintiff with a
                                                                          1   sixty-day notice to terminate his tenancy. Defendants agreed to rescind the notice on the
                                                                          2   condition that plaintiff not allow his son to come to the apartment for a year. Facing eviction,
                                                                          3   plaintiff had no choice but to agree to defendants’ terms (Proposed Amd. Compl. ¶¶ 1–14).
                                                                          4          Based on these allegations, plaintiff filed the original complaint in August 2018 and an
                                                                          5   amended complaint in October 2018. An order dated December 20 granted in part and denied
                                                                          6   in part defendants’ motion to dismiss the amended complaint and gave plaintiff the opportunity
                                                                          7   to seek leave to amend. Plaintiff now moves for leave to amend and submits a proposed second
                                                                          8   amended complaint (Dkt. Nos. 1, 14, 27, 32).
                                                                          9          This order follows full briefing. Pursuant to Civil Local Rule 7-1(b), this order finds
                                                                         10   plaintiff’s motion suitable for submission without oral argument and hereby VACATES the
                                                                         11   hearing scheduled for March 21.
United States District Court
                               For the Northern District of California




                                                                         12                                              ANALYSIS
                                                                         13          FRCP 15(a)(2) advises, “The court should freely give leave when justice so requires.”
                                                                         14   In ruling on a motion for leave to amend, courts consider: (1) bad faith, (2) undue delay, (3)
                                                                         15   prejudice to the opposing party, (4) futility of amendment, and (5) whether the plaintiff has
                                                                         16   previously amended their complaint. Futility alone can justify denying leave to amend. Nunes
                                                                         17   v. Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004). For purposes of assessing futility on this
                                                                         18   motion, the legal standard is the same as it would be on a motion to dismiss under FRCP
                                                                         19   12(b)(6). Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988).
                                                                         20          1.      CALIFORNIA’S UNRUH CIVIL RIGHTS ACT.
                                                                         21          Plaintiff’s proposed amended complaint asserts Unruh Act claims for intentional
                                                                         22   discrimination based on race and disability. In order to establish a violation of the Unruh Act
                                                                         23   independent of a claim under the ADA, plaintiff “must ‘plead and prove intentional
                                                                         24   discrimination in public accommodations in violation of the terms of Act.’” Greater Los
                                                                         25   Angeles Agency on Deafness, Inc. v. Cable News Network, Inc., 742 F.3d 414, 425 (9th Cir.
                                                                         26   2014) (citation omitted). Intentional discrimination under the Unruh Act “contemplates
                                                                         27   ‘willful, affirmative misconduct on the part of those who violate the Act’ and that a plaintiff
                                                                         28


                                                                                                                               2
                                                                          1   must therefore allege, and show, more than the disparate impact of a facially neutral policy.’”
                                                                          2   Ibid.
                                                                          3                  A.      Disability Discrimination.
                                                                          4           The December 20 order dismissed plaintiff’s Unruh Act claim for intentional disability
                                                                          5   discrimination on the ground that the complaint failed to allege that defendants discontinued
                                                                          6   plaintiff’s tenancy because he needed in-home care. Rather, although the complaint alleged that
                                                                          7   defendants served plaintiff with a sixty-day notice to terminate his tenancy because plaintiff’s
                                                                          8   son allegedly engaged in criminal conduct and lived in plaintiff’s unit in violation of the rental
                                                                          9   agreement, no facts in the complaint connected these allegations to willful disability
                                                                         10   discrimination. Although plaintiff now alleges that he “explained that his son provides him in-
                                                                         11   home care” (Proposed Amd. Compl. ¶ 9), this alone is insufficient to plausibly suggest
United States District Court
                               For the Northern District of California




                                                                         12   intentional disability discrimination because the allegations in the proposed complaint suggest
                                                                         13   only that defendants refused to allow plaintiff’s son to provide in-home care in light of (false)
                                                                         14   allegations of criminal activity, not that plaintiff was denied the opportunity to receive any in-
                                                                         15   home care.
                                                                         16           The December 20 order further found that plaintiff’s allegations regarding overhanging
                                                                         17   trees and his requests for an accessible parking space failed to demonstrate intentional conduct.
                                                                         18   Plaintiff’s proposed compliant fails to remedy these deficiencies. Plaintiff now adds allegations
                                                                         19   that (1) defendants violated building code standards, (2) overhanging trees blocked plaintiff’s
                                                                         20   path of travel, and (3) plaintiff asked the manager to trim the trees only to be told that there is
                                                                         21   nothing that could be done (id. ¶ 10–13). None of these allegations show “more than the
                                                                         22   disparate impact of a facially neutral policy.” Greater Los Angeles Agency on Deafness, Inc.,
                                                                         23   742 F.3d at 425. The proposed amended complaint accordingly lacks sufficient well-pled
                                                                         24   allegations to plausibly suggest that defendants acted intentionally or that plaintiff’s alleged
                                                                         25   disability was a motivating factor for defendants’ purported failures. Plaintiff’s motion for
                                                                         26   leave to amend this claim is DENIED. It is worth noting, however, that an earlier order already
                                                                         27   sustained plaintiff’s California’s Disabled Persons Act, Fair Housing Act, and California’s Fair
                                                                         28


                                                                                                                                3
                                                                          1   Employment and Housing Act claims based on plaintiff’s allegations that defendants failed to
                                                                          2   provide a reasonable accommodation in connection with plaintiff’s parking space.
                                                                          3                  B.      Race Discrimination.
                                                                          4          Defendants argue that leave to amend plaintiff’s Unruh Act claim for intentional race
                                                                          5   discrimination would be futile and prejudicial because the newly-alleged factual allegations
                                                                          6   could have been asserted earlier. This order disagrees. Plaintiff now clarifies that his Unruh
                                                                          7   Act claim for race discrimination is based on the same allegations as his Fair Housing Act claim
                                                                          8   for race discrimination. Plaintiff alleges that defendants banned his son from the apartment
                                                                          9   based on false accusations of criminal conduct and of living in plaintiff’s apartment in violation
                                                                         10   of the lease. The complaint alleges that plaintiff’s property manager remarked that African
                                                                         11   Americans were “more problems” for the apartment complex, falsely accused plaintiff’s son of
United States District Court
                               For the Northern District of California




                                                                         12   criminal conduct, and then banned plaintiff’s son from the property (id. ¶ 34). At this early
                                                                         13   stage, these facts are sufficient to plausibly suggest intentional discrimination based on race.
                                                                         14   Plaintiff’s motion for leave to amend this claim is GRANTED.
                                                                         15          2.      OTHER PROPOSED AMENDMENTS.
                                                                         16          The remainder of plaintiff’s proposed amendments consist of factual allegations meant
                                                                         17   to “substantiate” claims that the December 20 order found to already be legally sufficient.
                                                                         18   Defendants argues that these amendments should be denied because they “should have had the
                                                                         19   opportunity to challenge each and every allegation levied against them” in their prior motion to
                                                                         20   dismiss (Opp. at 8). Although defendants could have identified any prejudice resulting from
                                                                         21   these amendments in connection with the instant motion, they have failed to do so. To the
                                                                         22   contrary, defendants concede that “[p]laintiff gains nothing by adding” these allegations.
                                                                         23   Because defendants have not identified any prejudice caused by these amendments, nor shown
                                                                         24   bad faith, undue delay, or futility, plaintiff’s motion for leave to add these new allegations is
                                                                         25   GRANTED.
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               4
                                                                          1                                          CONCLUSION
                                                                          2           For the foregoing reasons, plaintiff’s motion for leave to amend is GRANTED IN PART
                                                                          3   AND DENIED IN PART.    The March 21 hearing is VACATED. Plaintiff shall file an amended
                                                                          4   complaint, making the changes allowed above but adding nothing more, by MARCH 26 AT
                                                                          5   NOON.   The answer is due by APRIL 9 AT NOON. There shall be no further Rule 12 practice.
                                                                          6
                                                                          7           IT IS SO ORDERED.
                                                                          8
                                                                          9   Dated: March 19, 2019.
                                                                                                                                     WILLIAM ALSUP
                                                                         10                                                          UNITED STATES DISTRICT JUDGE
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                            5
